Title: To James Madison from Albert Gallatin, 11 October 1803
From: Gallatin, Albert
To: Madison, James


Sir,
Treasury Department October 11th. 1803.
I have the honor to enclose triplicates of a letter for Mr. Livingston, Minister plenipotentiary of the United States at Paris, which I will thank you to transmit by different conveyances with your dispatches. As it relates to a case connected with the public interest, a copy of the letter is enclosed for your perusal, with a request that you will desire Mr. Livingston to attend to it. I have the honor to be, very respectfully Sir, Your Obed. Servt.
Albert Gallatin
 

   
   RC and enclosure (DNA: RG 59, ML). RC in a clerk’s hand, signed by Gallatin; docketed by Wagner. For enclosure, see n. 1.



   
   The enclosure is a copy of Gallatin to Livingston, 10 Oct. 1803 (2 pp.), requesting that the latter secure $35,000 out of the claims of Joseph J. Miller against the French government to repay the debt Miller owed to the U.S. for gunpowder and saltpeter. Gallatin instructed Livingston to arrange this matter by any “mode as in your judgement will seem most eligible,” as Miller’s conduct on one occasion “amounted to an embezzlement of public property, and was a criminal offence” punishable by U.S. law. Gallatin also enclosed a letter from Miller’s father-in-law and former partner, Israel Whelen, who had been “totally ruined” by Miller’s “French Speculations.”


